Citation Nr: 0311541	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  95-42 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.



ATTORNEY FOR THE BOARD

D. L. Wight, Counsel



INTRODUCTION

The veteran had active service from July 1990 to May 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1995 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  As the veteran moved during the pendency of this 
appeal, the Indianapolis, Indiana RO has assumed jurisdiction 
over this appeal.  

On his substantive appeal, the veteran requested a hearing 
before a Traveling Member of the Board.  By letter dated in 
July 2001, the veteran was notified that a hearing had been 
scheduled for August 14, 2001.  The veteran was informed that 
if he did not appear for the hearing, the Board would 
consider his request for a hearing as withdrawn.  The 
evidence shows that the veteran did not report for the 
scheduled the hearing.  Similarly, the evidence does not show 
that the veteran requested that his hearing be rescheduled.  
Accordingly, the Board finds that his request for a hearing 
has been withdrawn.  


REMAND

The veteran claims that he is eligible for educational 
assistance under Chapter 30, Title 38, United States Code, 
because he served his initial obligated period of active 
duty, paid a portion of his active duty earnings to 
participate in the Chapter 30 program, and was discharged for 
the convenience of the government.  The RO denied the 
veteran's claim in August 1995, and the veteran appealed that 
decision.

While the appeal was pending, legislation was passed that 
enhances VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions).

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board undertook 
additional development of the evidence of this case by 
requesting the veteran's service personnel and service 
medical records.  While the records from the Army National 
Guard have been obtained, the veteran's service records 
covering his periods of active duty from July 1990 to May 
1995 have not been associated with the claims folder.  Where 
VA has constructive and actual knowledge of the availability 
of pertinent reports in the possession of the Government, an 
attempt to obtain those reports must be made.  These records 
are potentially probative as they may provide information 
concerning the reasons for his discharge from active duty in 
May 1995.  Accordingly, these records should be obtained.  

In addition to the foregoing, the United States Court of 
Appeals for the Federal Circuit has recently invalidated 
provisions of 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003).  These provisions allowed the Board to 
develop evidence and take action to correct a missing or 
defective VCAA duty to notify letter as required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
veteran of his or her right to have this new evidence 
initially considered by the RO.  Likewise, the Board can no 
longer attempt to cure VCAA deficiencies.  The result is that 
the RO must review evidence developed by the Board and 
adjudicate the claim considering that evidence, as well as 
evidence previously of record.  Of course, the review by the 
RO may indicate a need for further development.  

Because of the changes in the law brought about by the VCAA 
and the court decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, supra, a remand in this case 
is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
veteran's service personnel and service 
medical records for his period of active 
service from July 1990 to May 1995.  

3.  Thereafter, the veteran's claim should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


